Citation Nr: 1541861	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-07 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel

INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from September 1963 to October 1966.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision of the St. Louis, Missouri, Regional Office (RO) which granted service connection for bilateral hearing loss but denied service connection for tinnitus.


FINDING OF FACT

Tinnitus originated during active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection for tinnitus is warranted as he initially manifested tinnitus during active service.

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment records do not refer to tinnitus or ringing of the ears.  Service connection has been established for bilateral hearing loss.  The Veteran's service personnel records reflect that he served as an auto mechanic.  The Veteran is certainly able to report that tinnitus was incurred in service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

At a March 2013 VA audiological examination, the Veteran complained of constant bilateral tinnitus since the late 1960's or early 1970's.  He reported that he was exposed to daily noise while serving in the Marine Corps, to include noise from hammering, artillery, and equipment during a 15 month tour of Vietnam.  Following a physical examination, the Veteran was diagnosed with recurrent tinnitus.  The examiner concluded that it was less likely than not that the Veteran's tinnitus was caused by or a result of his military service.  She clarified that:  tinnitus can have "varying causes to include certain medications, stress, anxiety, nicotine, sodium, excessive caffeine;" "[t]here were no reports or complaints of tinnitus in the service medical records;" and the Veteran reported that the tinnitus began after service separation.

The Veteran contends today, however, that his tinnitus began during active service.  The competent evidence as to the etiology of his tinnitus is in conflict.  While the examination report concluded that the Veteran's tinnitus likely began after service separation, the Veteran has subsequently explained that it began during active service.  There is no evidence that impeaches the Veteran's credibility before the Board.  Given the existence of evidence both for and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's tinnitus arose during active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




ORDER

Service connection for tinnitus is granted.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


